In an action by defendant’s former husband to declare a separation agreement void on the ground of duress and on the' further ground that its terms are onerous, plaintiff appeals from an order granting defendant’s motion to dismiss the complaint, pursuant to subdivision 4 of rule 107 of the Rules of Civil Practice, in that the validity of the agreement has been conclusively adjudicated by (1) a Florida decree of divorce which approved and incorporated the agreement and directed the parties to perform the agreement, and (2) a prior judgment of the Supreme Court of this State granting defendant recovery of moneys due upon the agreement, in which action defenses and counterclaims based ■pon the same ground of duress were interposed. Order affirmed, with $10 costs and disbursements. No opinion. Adel, Acting P. J., Wenzel, MaeCrate, Schmidt and Beldock, JJ., concur.